Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.
 
Claims 1, 6, 8 and 10-16 are pending.
Claims 2-5, 7, 9 and 17-20 are cancelled.
Claims 1, 12, 14 and 16 are currently amended.
Claims 1, 6, 8 and 10-16 as filed on November 15, 2022 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 112(d) are withdrawn, all previous claim rejections under 35 USC 102(a)(1) are withdrawn, and all previous claim rejections under 35 USC 103 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  a space should be inserted within “to167”.  Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 16/668,691, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose particles having an average particle size of 1.75 microns to 116 microns (see pages 4-5 of the Non-Final Rejection mailed July 8, 2021), does not disclose a bounded range for D50, and does not disclose a tapped density.  
The earliest date available to all pending claims is May 5, 2020.      

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 1 as currently amended recites an aggregated powder having (i) particles having an average size of 1.75 to 116 microns, a D90 of less than 350 microns and a D50 of 149 to 167 microns and (ii) a tapped density of 0.4 to 0.9 g/cm3.  Applicant’s Remarks reference paragraphs 21, 93, 98, 99 and 116 and claims 12 and 14 in support of the amendments.  Although the specification as originally filed by Applicant on May 5, 2020 does not have paragraph numbers ([A]pplicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)), claim 12 as originally filed discloses (see also page 3, lines 16-17; page 15, lines 3-9):

    PNG
    media_image1.png
    76
    802
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    64
    811
    media_image2.png
    Greyscale

and claim 14 as originally filed discloses (see also page 3, lines 23-29; page 14, lines 9-22):

    PNG
    media_image3.png
    293
    809
    media_image3.png
    Greyscale

The powder of original claim 12 is a different / alternative embodiment than the aggregates of claim 14 as is clear from the fact that a median size of 36 microns (claim 12) is incompatible with a D50, e.g., median size, of 140 to 250 microns (claim 14).  That the D50 is the median is clear from the definition at page 14:

    PNG
    media_image4.png
    111
    848
    media_image4.png
    Greyscale

While the specification as originally filed by Applicant on May 5, 2020 at page 15 discloses an embodiment of a compacted powder having an average particle size consistent with claim 1 as currently amended (and consistent with original claim 12):

    PNG
    media_image5.png
    249
    849
    media_image5.png
    Greyscale

there is no disclosure that this compacted powder has the size distribution (e.g., D90, D50) as required by claim 1 and there is no disclosure that this compacted powder has the tapped density as required by claim 1.  There is no apparent basis for omitting the median size of 36 microns because it is not seen where powders / aggregates / particles having an average particle size of 1.75 to 116 microns are disclosed to have any other median size.  It is also not seen where the average particle size of 1.75 to 116 microns is a property of particles within the aggregated powder as newly claimed.  To the contrary, it appears that the average particle size of 1.75 to 116 microns is a property of the powder / aggregate per se.  And neither the range of at least 0.45 g/cm3 nor the range of at least 0.67 g/cm3 support the newly claimed bounded range of 0.4 to 0.9 g/cm3.  Because there is no disclosure of a powder / aggregate comprising particles having the newly claimed combination of features, claim 1 recites new matter.  Claims 6, 8 and 10-15 are included in this rejection because they depend from claim 1 and thus they also recite new matter.  Claims 14 and 15 are also included in this rejection because as elaborated supra the embodiment of claim 14 is incompatible with the embodiment of claim 1 as currently amended and also because the specification as originally filed by Applicant on May 5, 2020 at page 14 discloses:

    PNG
    media_image6.png
    498
    856
    media_image6.png
    Greyscale

It is not seen how these features are related to the newly claimed average particle size of claim 1 or to the newly claimed tapped density of claim 1.  In particular, it would seem that a bulk density greater than 0.45 g/mL is incompatible with the newly claimed tapped density because page 19 of the specification as originally filed by Applicant on May 5, 2020 clarifies that the tapped density is related to the bulk density:

    PNG
    media_image7.png
    110
    878
    media_image7.png
    Greyscale

More specifically, page 19 clarifies that the tapped density should be higher than the bulk density.  
	Claim 16 as currently amended recites an aggregated powder having particles having (i) an average size of 1.75 to 116 microns, a D90 of less than 350 microns and a D50 of 140 to 167 microns and (ii) a tapped density of 0.4 to 0.9 g/cm3.  Applicant’s Remarks reference paragraphs 21, 93, 98, 99 and 116 and claims 12 and 14 in support of the amendments.  As elaborated supra with regard to claim 1, it is not seen where the specification as originally filed by Applicant on May 5, 2020 discloses an embodiment comprising the newly claimed aggregates / powders comprising the newly claimed particles which possess all of the newly claimed properties.  Claim 16 recites new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 recites said powder has a median size of 36 microns, however, said (aggregated) powder of claim 1 has particles having a D50 of 149 to 167 microns.  Because the term D50 is synonymous with the term median (see 112(a) rejection supra), claim 12 fails to include all of the limitations of claim 1 and fails to further limit claim 1.
Claim 15 recites said ORC forms interconnected individual cellulosic fibers, however, claim 1 as currently amended recites said ORC is in the form of an aggregated powder having particles having circumscribed properties. Because fibers are not particles and because the properties of the fibers of claim 15 differ from the properties of the particles of claim 1, claim 15 fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 2017/0128616, published May 11, 2017, of record) as evidenced by Saferstein et al. (US 5,134,229, of record) in view of Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation, of record) and Wang et al. ‘974 (US 2013/0316974, published November 28, 2013, of record).
	Ilan teach a hemostatic composition comprising fibers and/or aggregates comprising cellulose-based fibers, wherein the cellulose-based fibers are oxidized regenerated cellulose (ORC) fibers (claims 1 and 5).  Examples of cellulose include Interceed® absorbable adhesion barrier (carboxylic acid content of 15.2% as evidenced by Saferstein, column 2, lines 6-24 and column 9, lines 18-32) and Surgicel® (paragraphs [0097]-[0098], [0106], [0148]).  The composition is intended for adhesion prevention at the site of a bleeding wound (claim 26).
The aggregates have a size in the range of 75 to 420 microns (claim 6).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The cellulose-based fibers comprise long fibers having D90 less than 350 microns and D50 less than 167 microns (claims 1 and 2).  The cellulose-based fibers comprise fine fibers having D90 less than 167 microns and D50 less than 95 microns; D50 is also known as the median diameter (claim 1; paragraph [0077]), as required by instant claim 12.
The composition further comprises at least one compound inclusive of divalent cations inclusive of calcium or/and a polysaccharide (claims 3 and 4), as required by instant claim 13.
	The composition is prepared by a process inclusive of milling (milled ORC) (claims 7, 9, 11, 12), as required by instant claim 6.  Milling encompasses hammer milling (paragraph [0106]), as required by instant claim 11.
	The composition is prepared by a process inclusive of compacting (claims 7, 13, 15, 17), as required by instant claim 10.  Compaction encompasses roller compaction (paragraph [0125]), as required by instant claim 11.
	The composition is prepared by a process inclusive of sterilization (paragraphs [0111], [0113]).  Regarding the gamma irradiation as required by instant claim 8, the patentability of a product does not depend on its method of production.  See MPEP 2113.
Ilan further teach a kit comprising a container including the composition, and optionally an applicator or carrier, and optionally instructions for use (paragraph [0138]; claim 25).
	Ilan do not specifically teach the carboxyl content of the ORC is 9 to 18% or a tapped density of 0.4 to 0.9 g/cm3 as required by claims 1 and 16.
These deficiencies are made up for in the teachings of Kim and Wang ‘974.
	Kim teach a hemostatic / anti-adhesion composition comprising ORC in the form of short fibers or powder (title; abstract; claim 1).  The content of the carboxyl groups in the ORC is 12 to 24 wt% (claim 3). 
	Wang ‘974 teach compacted ORC powder having been processed in a compaction device such as a bill mill, roller or hammer mill (title; abstract; paragraphs [0001], [0014]-[0015], [0017], [0037]; claims).  The powder has a tapped density of at least 0.45 g/cm3 (claim 7).  The high tapped density imparts superior hemostatic properties, good tissue conformability and flowability (paragraph [0028]).  The high tapped density is a result of the compaction (paragraphs [0029], [0040]).  Tapped density is a measure of increased bulk density of a powder (paragraphs [0034], [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ORC of the cellulose-based fibers of the hemostatic composition of Ilan to comprise a content of carboxyl groups of 12 to 24 wt% as taught by Kim because this carboxyl content is suitable for hemostatic compositions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostatic composition of Ilan or/and or Ilan in view of Kim to have a tapped density of at least 0.45 g/cm3 as taught by Wang ‘974 because this high tapped density imparts superior hemostatic properties, good tissue conformability and flowability.  There would be a reasonable expectation of success because the tapped density is a result compaction processes already embraced by Ilan.
	Regarding the wherein clause of claims 1 and 16 drawn to the desired result of at least 120% tissue adhesion prevention potency as compared to ORC fabric, because the combined teachings of the prior art render obvious ORC aggregates comprising particles as instantly claimed, it necessarily follows that the ORC particles of the prior art must also be capable of attaining the desired result of improved adhesion prevention, absent evidence to the contrary.   

Claims 1, 6, 8, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 2017/0128616, published May 11, 2017, of record) as evidenced by Saferstein et al. (US 5,134,229, of record) in view of Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation, of record) and Wang et al. ‘974 (US 2013/0316974, published November 28, 2013, of record) as applied to claims 1, 6, 8, 10-13 and 16 above, and further in view of Loth et al. (US 4,536,217, published August 20, 1985, of record).
Ilan is applied under a different interpretation of claim 8
The teachings of Ilan, Kim and Wang et al. ‘974 have been described supra.
They do not teach specifically teach gamma irradiation as required by claim 8.
This deficiency is made up for in the teachings of Loth.
Loth teach regenerated cellulose particles as an absorbent dressing for wounds (title; abstract; claims).  The particles may be sterilized by gamma rays for packing into containers (column 2, lines 3-19; column 3, lines 1-15; Example 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the ORC powders of Ilan or/and of Ilan in view of Kim, and Wang ‘974 by gamma rays as taught by Loth for packing into containers prior to applying the ORC powders to a wound (and thereby contacting the sterilized ORC powders with blood). 

Claims 1, 6, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 2017/0128616, published May 11, 2017, of record) as evidenced by Saferstein et al. (US 5,134,229, of record) in view of Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation, of record) and Wang et al. ‘974 (US 2013/0316974, published November 28, 2013, of record) as applied to claims 1, 6, 8, 10-13 and 16 above, and optionally further in view of Loth et al. (US 4,536,217, published August 20, 1985, of record) as applied to claims 1, 6, 8, 10-13 and 16 above, and further in view of Wang et al. ‘618 (US 2017/0128618, published May 11, 2017, of record).
	The teachings of Ilan, Kim, Wang ’974 and optionally Loth have been described supra.
	Ilan further teach size distribution D50 is the value at 50% of the cumulative distribution; accordingly, D90 refers to 90% of the particles having a size that is smaller than the D90 (paragraph [0077]).
	They do not teach particles with a D15 greater than 80 microns  and a bulk density greater than 0.45 g/mL as required by claim 14.
	They do not teach a long dimension from about 50 to 500 microns as required by claim 15.
	These deficiencies are made up for in the teachings of Wang ‘618.
Wang ‘618 teach compacted hemostatic aggregates of cellulose fibers inclusive of oxidized regenerated cellulose (ORC); the compacted aggregates are prepared by a process comprising milling and roller compacting (title; abstract; paragraphs [0024]; Figure 1; claims).  The resulting materials produce aggregates having dimensions along their longest axis of 75 to 300 microns (paragraph [0024]; claims 18-20), as required by instant claim 15.  The target aggregates are characterized by a size distribution having a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns and a bulk density greater than 0.45 g/mL (paragraphs [0024]-[0025]; claims 18-20), as required by instant claim 14.  
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the D15 of the cellulose-based fibers is smaller than the D50 because the D-value refers to the number of particles having a size smaller than said value as described by Ilan.  Because Wang ‘618 teach size distribution of particles having similar / overlapping D90 and D50 values to those described by Ilan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the D15 value of the distributions of Ilan would also be similar to the D15 value of the distributions of Wang ‘618.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the bulk density of the hemostatic composition of Ilan in view of Kim, Wang ‘974 and optionally Loth would be lower than the tapped density because Wang ‘974 teach such. 
Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the ORC powders of Ilan in view of Kim, Wang ‘974 and optionally Loth to have a longest dimension and a size distribution and density as taught by Wang ’618 because ORC powders so characterized are effective hemostats.  There would be a reasonable expectation of success because the particle size taught by Wang ‘618 is consistent with the particle size taught by Ilan of 75 to 420 microns for the ORC fiber aggregates.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are substantially moot in light of the new grounds of rejection necessitated by amendment.
	Applicant’s citation to the lack of working examples in Ilan of particles having the newly claimed combination of features at pages 7-8 of the Remarks is acknowledged but not found persuasive because Ilan claim embodiments of particles comprising particle sizes and particle size distributions which overlap the combination newly claimed and because Wang ‘974 is newly relied upon to render obvious the tapped density newly claimed.  Applicant’s contention that Wang ‘974 fails to remedy the deficiencies of Ilan at pages 8-9 of the Remarks is acknowledged but not found persuasive because different teachings of Wang ‘974 are relied upon as necessitated by Applicant’s amendments.  Applicant’s contention that Wang ‘618 fails to remedy the deficiencies of Ilan at page 9 of the Remarks is acknowledged but not found persuasive because different teachings of Wang ‘618 are relied upon as necessitated by Applicant’s amendments	
Applicant’s citation to the content of the specification at page 8 of the Remarks remains unpersuasive for reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633